308 S.W.3d 785 (2010)
Allicia FRAZIER, Appellant,
v.
KANSAS CITY POLICE DEPARTMENT and Division of Employment Security, Respondents.
No. WD 71202.
Missouri Court of Appeals, Western District.
May 4, 2010.
Allicia Frazier, appellant pro se.
Daniel J. Haus, Kansas City, MO and Ninion S. Riley, Jefferson City, MO, for respondents.
*786 Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Allicia Frazier appeals from the decision of the Labor and Industrial Relations Commission ("Commission") denying her claim for unemployment benefits. The Commission denied Frazier's claim on the basis that she was discharged for misconduct connected with work. Frazier contends that the Commission erred in denying her unemployment benefits because she was discharged for misconduct that occurred off-duty and not connected with her work. We affirm. Rule 84.16(b).